ARNOLD, Chief Judge.
Second degree murder is the “unlawful killing of a human being with malice.” State v. Rogers, 299 N.C. 597, 603, 264 S.E.2d 89, 93 (1980). There was some evidence that defendant acted in self defense, but there was also ample evidence that defendant was the aggressor, and that he unlawfully killed the victim.
The State also presented evidence of malice. “Malice is not only hatred ... it also means that condition of mind which prompts a person to take the life of another intentionally without just cause, excuse, or justification. It may be shown by evidence of hatred . . . and it is implied in law from the killing with a deadly weapon ..." State v. Benson, 183 N.C. 795, 799, 111 S.E. 869, 871 (1922), overruled on other grounds by State v. Phillips, 264 N.C. 508, 142 S.E.2d 337 (1965) (citations omitted). A deadly weapon is an “instrument which is likely to produce death or great bodily harm, under the circumstances of its use.” State v. Cauley, 244 N.C. 701, 707, 94 S.E.2d 915, 920 (1956). The stick in this case is such an instrument, and malice can therefore be implied from its use.
*90The State’s evidence of an unlawful killing and malice was sufficient to overcome the motion to dismiss the second degree murder charge. Likewise, there was sufficient evidence to support the verdict of second degree murder. Therefore, we reject defendant’s argument that there was insufficient evidence to find him guilty of second degree murder.
Defendant also argues that the trial court erred in refusing to dismiss the first degree murder charge. However, defendant was not convicted of first degree murder or otherwise prejudiced by the court’s refusal to dismiss the charge, so we do not address that argument.
Defendant also argues that the trial court committed various errors in sentencing. The court found one statutory and one nonstatutory aggravating factor when sentencing defendant. The judge found, pursuant to N.C. Gen. Stat. § 15A-1340.4(a)(l)f, that the murder was especially heinous, atrocious and cruel. He also found that the victim was particularly vulnerable because he was a fallen victim. Defendant argues that the evidence does not support these aggravating factors, and we agree.
When determining if an offense was especially heinous, atrocious or cruel, the trial court should focus on whether the facts of the case disclose “excessive brutality, or physical pain, psychological suffering, or dehumanizing aspects not normally present in that offense.” State v. Blackwelder, 309 N.C. 410, 414, 306 S.E.2d 783, 786 (1983). Evidence in this case establishes that defendant struck the victim on the head only two or possibly three times with a stick. The victim’s girlfriend estimated that the victim was hit about three times after falling, but the State’s pathologist testified that the victim received two blows to the head, either one of which could have been fatal. Furthermore, testimony of the witness nearest the victim indicates that the victim was rendered unconscious immediately. This attack was not excessively more brutal than any other second degree murder, nor do the facts establish that the victim endured excessive physical pain or psychological suffering. Therefore, the trial court erred when it found that the murder was especially heinous, atrocious or cruel.
The court found, as an additional aggravating factor, that the victim was particularly vulnerable because he was a fallen victim. This factor cannot be considered under the facts of this case. This is not a case where the defendant chose the victim because he *91was particularly vulnerable. In this case, the victim’s increasing vulnerability resulted from the chain of events that caused his death. The trial court should not use the increasing level of vulnerability or weakness of a victim as an aggravating factor when that vulnerability or weakness results from the immediate chain of events that caused the victim’s death.
Because the trial court erred in finding these aggravating factors, this case is reversed and remanded for new sentencing. We need not address defendant’s remaining assignments of error which relate to the court’s refusal to find certain mitigating factors.
Trial — No error.
Sentencing — Reversed and remanded.
Judges GREENE and McCRODDEN concur.